NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-3970
                                       ___________

                                      BAOJIN LIU,
                                                         Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A088-782-488)
                     Immigration Judge: Honorable Henry S. Dogin
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 7, 2013

      Before: FUENTES, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: March 8, 2013)
                                     ___________

                                        OPINION
                                       ___________

PER CURIAM

       Baojin Liu, a native and citizen of China, petitions for review of an order of the

Board of Immigration Appeals (“BIA”) denying a motion to reopen. For the reasons that

follow, we will deny the petition for review.
                                             I.

       Liu entered the United States in 2007 without inspection. He appeared before an

Immigration Judge (“IJ”) in 2008 and conceded removability, but sought asylum and

related relief on the ground that he fled China due to its family planning policy. The IJ

denied Liu’s applications. ( A.R. at 206.) The BIA affirmed the IJ’s decision and

dismissed Liu’s appeal on September 16, 2009. (Id. at 171-74.)

       Over two years later, Liu moved to reopen his removal proceedings based on his

practice of Falun Gong and changed country conditions. (Id. at 16.) He claimed that he

started practicing Falun Gong in January 2011, and learned that Falun Gong practitioners

were “persecuted by the Chinese government.” (Id. at 21.) According to Liu, someone

took his picture while he was participating in parades supporting Falun Gong, and those

pictures were provided to the Chinese government. (Id. 21-23.) The “village cadres”

then visited Liu’s wife in China and told her that he would be “severely punished” by the

Chinese government due to his Falun Gong activities. (Id. at 23.) In support of his

motion to reopen, Liu submitted documentary evidence, including pictures, a notice from

the “Village Committee” in China, and an affidavit from his wife. (Id. at 67-97.)

       The BIA denied the motion to reopen, reasoning that Liu’s documentary evidence

was not properly authenticated or supported by any persuasive evidence, and was of

“essentially unknown reliability.” (Id. at 8.) The BIA further reasoned that the State

Department’s report on China does not indicate that Chinese citizens who practice or
                                             2
support Falun Gong suffer mistreatment amounting to persecution in China. (Id. at 9.)

The BIA concluded that Liu’s motion was filed well outside of the ninety days provided

by 8 U.S.C. § 1229a(c)(7)(C)(i), and that he did not prove by sufficient evidence that

there was a change in circumstances or country conditions arising in China so as to create

an exception to that time limit, see 8 U.S.C. § 1229a(c)(7)(C)(ii). (Id.) Liu now seeks

review of the BIA’s decision denying his motion to reopen.

                                             II.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a) to review the BIA’s denial of

Liu’s motion to reopen, and we apply the abuse of discretion standard to our review. See

Fadiga v. Att’y Gen., 488 F.3d 142, 153 (3d Cir. 2007). The BIA’s decision is entitled to

“broad deference,” Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003) (internal

quotation marks and citation omitted), and “will not be disturbed unless [it is] found to be

arbitrary, irrational, or contrary to law,” Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir.

2004) (citation omitted).

       With limited exceptions, a motion to reopen must be filed within ninety days of

the date of entry of a final administrative order. 8 U.S.C. § 1229a(c)(7)(C)(i). It is

undisputed that Liu’s motion to reopen was filed over two years after the BIA’s final

administrative order dismissing his appeal. Therefore, to circumvent that time limit, Liu

had to provide material evidence of changed conditions in China that could not have been

discovered or presented during the previous proceeding. 8 U.S.C. § 1229a(c)(7)(C)(ii).

       Liu argues that the BIA abused its discretion in denying his motion to reopen
                                              3
because he provided “sufficiently reliable evidence” to support it. (Pet’r. Br. at 11.)

However, we agree with the BIA that the unauthenticated documentary evidence Liu

submitted was of dubious value. Further, the BIA’s conclusion, based on the State

Department’s report, that practitioners of Falun Gong do not suffer mistreatment

amounting to persecution in China, was well-founded. There was no material change in

China’s treatment of Falun Gong practitioners after Liu’s 2008 hearing. The only change

in circumstance Liu could demonstrate was personal, given that his participation in Falun

Gong began in 2011. That does not suffice to excuse the time limitation on his motion to

reopen. Liu v. Att’y Gen., 555 F.3d 145, 149-51 (3d Cir. 2009). Because Liu did not

meet the standard set forth in § 1229a(c)(7)(C)(ii), the BIA did not abuse its discretion in

denying his motion to reopen as untimely.

                                             III.

       Because the denial of Liu’s motion to reopen was not an abuse of discretion, see

Fadiga, 488 F.3d at 153, we will deny his petition for review.1




       1
         We need not reach the Respondent’s alternative argument that Liu failed to set
forth a prima facie relief or protection claim. (Resp’t Br. at 14.)
                                               4